Citation Nr: 1433262	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  09-48 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (diabetes).  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to January 1976.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his December 2009 substantive appeal, the Veteran requested a Travel Board hearing convened at the RO.  In September 2011, the Veteran withdrew that request.     

An issue regarding service connection for peripheral neuropathy has been raised in a statement of record from the Veteran dated in August 2011.  As the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  The issue is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that he incurred diabetes during active service in Korea.  The record establishes that the Veteran did in fact serve there in the late 1960s.  

The Board finds remand warranted for additional medical inquiry into his claim.  Specifically, a medical professional should comment on the following assertions by the Veteran and his representative: that the Veteran incurred diabetes directly as the result of service in Korea (which is documented as having been between December 1966 and February 1968, a portion of which was likely near the Demilitarized Zone, as the Veteran has asserted); that the Veteran had diagnosable diabetes during service and within the first year of his discharge from service in 1976; and that service-connected posttraumatic stress disorder (PTSD) either caused diabetes or aggravates the diabetes.  

The Board further notes that the Statement of the Case (SOC) issued in this matter is dated in October 2009, and that a supplemental SOC has not been issued.  On remand, an SSOC should be issued as the record contains relevant medical evidence dated following issuance of the SOC.  38 C.F.R. §§ 19.31, 20.1304(c) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any outstanding VA treatment records.  

2.  Schedule the Veteran for a VA examination to evaluate his claim to service connection for diabetes.  The claims file must be made available to the examiner for review in conjunction with the examination.  Please note that the entire claims file is in electronic format.  Review of the claims file must be expressly acknowledged in the examination report. 

a).  The examiner should state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's diabetes is etiologically related to his period of active duty service between 1966 and 1976.  Please specifically address the Veteran's contention that service in Korea (between December 1966 and February 1968) caused his diabetes.  Please also address the evidence in the Veteran's service treatment records, which note complaints of malaise and itchiness.  

b).  The examiner should state whether it is at least as likely as not that the Veteran's diabetes became a diagnosable disorder either during active service, or within one year of discharge in January 1976.  

c).  The examiner should state whether it is at least as likely as not that diabetes was caused by the Veteran's service-connected PTSD.  

d).  The examiner should state whether it is at least as likely as not that diabetes is aggravated (i.e., worsened beyond its natural progression) by the PTSD.  Please note that for purposes of this examination, VA will not find that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Therefore, a baseline level of severity must be established before aggravation can be established.   

The examiner must provide a rationale for all opinions provided.  If the examiner cannot provide a rationale without resort to mere speculation, the examiner must state this and explain why the opinion cannot be provided without resort to mere speculation.
 
3.  After completing the development noted above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a SSOC to the Veteran.  After the Veteran has had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



